Citation Nr: 0941229	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-13 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the period from 
December 18, 2002 to September 8, 2003, for left ankle 
synovitis, rated as 10 percent disabling.

2.  Entitlement to an increased rating for the period from 
September 9, 2003, to the present for left ankle synovitis, 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO). 

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, 
the Veteran had stated in his December 2003 Notice of 
Disagreement that he was seeking an increase to 20 percent of 
his disability rating for left ankle synovitis.  Though he 
was awarded an increase to 20 percent in a July 2006 rating 
decision, the Veteran has continued to pursue a higher 
rating.  This claim thus remains in appellate status.


FINDINGS OF FACT

1.  For the period December 18, 2002 to September 8, 2003, 
the Veteran's left ankle synovitis caused no more than 
moderate limitation of motion of his left ankle.

2.  From September 9, 2003, there is no evidence that the 
Veteran's left ankle is ankylosed.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent rating for left ankle synovitis for the period 
December 18, 2002, to September 8, 2003, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code (DC) 5020-5271 (2009).  

2.  The criteria for a disability rating in excess of 20 
percent rating for left ankle synovitis from September 9, 
2003, have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 3.321, 4.71a, DC 5020-5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2009).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2009).  In this case, the 
Board reviewed the Veteran's service treatment records and 
his claim file.  The Board notes that the Veteran was first 
service connected for his left ankle synovitis - which is 
defined as "the inflammation of synovial membrane around a 
joint" - in March 1977.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996) (citing Steadman's Medical Dictionary 1746 (26th 
ed. 1995)).  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45 (2009).  Here, 
the Veteran's left ankle synovitis has been evaluated under 
38 C.F.R § 4.71a, DC 5020-5271.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  In this case, Diagnostic 
Code 5020 refers to synovitis in general while the more 
specific Diagnostic Code 5271 refers to limited motion of the 
ankle.  DC 5020 states that synovitis is to be rated on 
limitation of motion of the affected parts.  Under DC 5271, 
moderate limitation of motion of the ankle is assigned a 10 
percent rating, and marked limitation of motion is assigned a 
20 percent rating.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Much like with claims for increased initial ratings, staged 
ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Here, the RO has in effect staged the 
rating already.  After reviewing the Veteran's file and 
medical history, the Board finds it proper to evaluate this 
case over the same periods of time that the RO has.  

Entitlement to a Rating in excess of 10 percent for 
the period December 18, 2002 to September 8, 2003

In December 2002, the Veteran filed a claim for an increased 
rating for his service connected left ankle synovitis.  In a 
VA joints examination in July 2003, the examiner found the 
Veteran to have good range of motion in his left ankle, with 
dorsiflexion 20 degrees and plantar flexion to 45 degrees.  
The Veteran suffered from mild lateral ankle tenderness, but 
had no instability and no significant joint effusion.  The 
examiner noted that "[o]bviously with significant activities 
including prolonged standing and walking, he may have 
aggravation of his symptoms."  It appears that based on the 
objective symptoms noted in this examination report, e.g., 
tenderness and the expectation of aggravation of symptoms 
with significant activities, the Veteran's rating was 
increased from noncompensable to 10 percent for moderate 
limitation of motion - with an effective date of December 18, 
2002 - in a July 2003 rating decision.

In September 2003, subsequent to its rating decision, the RO 
received private treatment records from the a private 
orthopedic facility documenting treatment the Veteran 
received in August and September 2002.  An August 21, 2002 
diagnostic examination from that clinic revealed the 
Veteran's ankle to be puffy and tender over the lateral 
ankle.  He had slight to moderate hyperpronation, and the 
resulting valgus deformity produced the potential for 
impingement laterally.  The Achilles lacked 5 degrees of 
dorsiflexion.  Following an MRI in September 2002, his doctor 
found a chronic strain of the deltoid ligament and probable 
chronic tendinopathy in the posterior tibalis tendon.  These 
problems led to left lateral pain and left ankle lateral 
impingement syndrome.  

In analyzing the evidence, the Board finds that a disability 
rating higher than 10 percent is not warranted for the period 
December 18, 2002 to September 9, 2003.  Under DC 5271, 
moderate limitation of motion of the ankle is assigned a 10 
percent rating, while marked limitation is assigned a 20 
percent rating.  Here, when read in concert, the Veteran's 
private treatment records and VA examination do not 
demonstrate marked limitation of motion in his left ankle.  
Indeed, the VA examiner stated that the Veteran had good 
range of motion in his ankle, with dorsiflexion 20 degrees 
and plantar flexion to 45 degrees.  The Board notes that this 
is normal range of motions for the ankle.  See 38 C.F.R. 
§ 4.71a, Plate II (2009).  However, the examiner observed 
symptoms tenderness and likely aggravation of symptoms. 
presumably pain, weakness, etc., with significant activities.  
The Veteran's private physician found his Achilles lacked 5 
degrees of dorsiflexion, with a puffy and tender ankle, as 
well as other pathology.  These findings reflect moderate, 
but not marked, limitation of motion of the ankle, making the 
10 percent rating appropriate.  This is because although the 
veteran has various symptoms affecting the ankle, the actual 
range of motion of the ankle is essentially normal.  As such, 
the assignment of the 10 percent rating for moderate ankle 
limited motion encompasses the symptoms of pain and weakness 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 and the 
principles of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the Veteran's left ankle synovitis did not result in 
marked limitation of motion in his left ankle, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 
percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5020-
5271.

Entitlement to a rating in excess of 20 percent
from September 9, 2003 to the Present

Having concluded that the Veteran is not entitled to an 
increased rating prior to September 2003, the Board must now 
determine whether the Veteran is entitled to a rating higher 
than the 20 percent he is currently assigned since September 
9, 2003.  For the following reasons, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating inc excess of 20 percent for any time since September 
9, 2003.  

The Board notes that in a July 2006 rating decision, the RO 
thus increased his rating from 10 to 20 percent, assigning an 
effective date of September 9, 2003, the date that the RO 
received these records.

The Veteran's left ankle synovitis has been rated as 20 
percent disabling under DC 5020-5271.  There is no higher 
rating available under DC 5271.  The Board thus must consider 
whether rating the Veteran under other analogous ratings 
would result in a higher rating or a rating separate from the 
one assigned.  Diagnostic Codes 5270-5274 all address 
musculoskeletal disabilities of the ankle.  Codes 5272, 5273, 
and 5274 all have a maximum rating of 20 percent, so it is 
not possible for the Veteran to be assigned a higher rating 
by applying one of these.  

The final possible rating code, DC 5270, addresses ankylosis 
of the ankle and provides up to a 40 percent disability 
rating.  Ankylosis is "commonly defined as the 'immobility 
and consolidation of a joint.'"  Augustine v. Principi, 18 
Vet. App. 505, 506 (2004) (quoting Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994)).  The Veteran has been 
afforded three VA joints examinations, and the Board has 
reviewed his private treatment records.  At no time has the 
Veteran's ankle been found to be ankylosed.  Neither the VA 
joints examinations nor the veteran private physician, Dr. 
D.C. found that the Veteran's ankle was immobile, and no MRI 
or X-ray found that the joint had consolidated.  A rating 
under DC 5270 is thus not warranted.  While there is evidence 
that the Veteran's left ankle is affected by weakness during 
weight bearing activities, and presumably pain, the 
assignment of the 20 percent rating for marked ankle limited 
motion encompasses the symptoms of pain and weakness under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and the principles 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Extraschedular Rating

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2008).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The VA examinations have 
found the Veteran to have limitation of motion in his ankle.  
He is further limited on the distance he can walk and 
duration of time he could stand, yet the Veteran is still 
found to have a normal gait.  These findings are contemplated 
under the applicable rating criteria for ankle disabilities.  
The Board also notes that the Veteran has not had any recent 
hospitalization for treatment of his ankle.  The April 2007 
VA joints examination found that the Veteran works as a mail 
handler, and though he has changed duties, he has not lost 
any time at work because of his disability.  Therefore, 
neither marked interference with employment nor frequent 
hospitalizations have been found.  Accordingly, an 
extraschedular evaluation is not appropriate in this case.  



Duty to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2003, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  This letter appears to meet the standards set 
forth in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed Cir. 
Sept. 4, 2009), which held that generic notice to the Veteran 
is sufficient with regard to VCAA obligations concerning 
increased rating cases.  An October 2008 letter, sent to the 
Veteran prior to the Supplemental Statement of the Case, 
outlined this information and provided the Veteran with an 
opportunity to submit additional evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment 
records, his VA treatment records and his post-service 
private treatment records.  He has been afforded three VA 
joints examinations.  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

A disability rating in excess of 10 percent for left ankle 
synovitis, for the period December 18, 2002, to September 8, 
2003, is denied.

A disability rating in excess of 20 percent rating for left 
ankle synovitis from September 9, 2003, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


